IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,129-02


EX PARTE ELIZABETH REYNOLDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-CRF-0071 IN THE 105TH DISTRICT COURT

FROM KLEBERG COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of criminal
solicitation of capital murder and sentenced to life imprisonment. The Thirteenth Court of Appeals
affirmed her conviction. Reynolds v. State, No. 13-05-00643-CR (Tex. App.-Corpus Christi-Edinburg Aug. 2, 2007, no pet.).
	Applicant contends that her trial counsel rendered ineffective assistance. After holding a live
evidentiary hearing, the trial court made findings of fact and conclusions of law and recommended
that we deny relief. This Court has undertaken an independent review of all the evidence in the
record. Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we deny relief.
Filed: October 19, 2011
Do not publish